11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03034-EJD Document 44 Filed 01/29/21 Page 1 of 2

Mitchell F. Boomer (State Bar No. 121441)
Scott P. Jang (State Bar No. 260191)

Yuki Cruse (State Bar No. 310073)
JACKSON LEWIS P.C.

50 California Street, 9th Floor

San Francisco, CA 94111

Telephone (415) 394-9400

Facsimile: (415) 394-9401

 

 

E-mail: Mitchell. Boomer@iacksonlewis.com
E-mail: Scott. Jang@jacksonlewis.com
E-mail: Yuki.Cruse(@jacksonlewis.com

 

Attorneys for Defendant

APPLE INC.
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
JOSH AREBALO, Case No. 5:19-cv-03034-EJD
Plaintiff, NOTICE OF CHANGE IN COUNSEL
v.

APPLE, INC.; a California Corporation; and
DOES 1 through 10, inclusive,

Complaint Filed: May 31, 2019
Defendants. Trial Date: None Set

 

 

 

TO THE COURT AND PLAINTIFF PROCEEDING PRO SE:

PLEASE TAKE NOTICE that Yuki Cruse (SBN 310073) is appearing as attorney of record
for Defendant Apple Inc. in the above-captioned action. Ms. Cruse replaces Atticus S. Lee (SBN
298002).

Mitchell F. Boomer (SBN 121441) and Scott P. Jang (SBN 260191) remain as counsel for
Defendant.

///
///
///
///

 

NOTICE OF CHANGE IN COUNSEL Case No. 5:19-CV-03034-EJD

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 44 Filed 01/29/21 Page 2 of 2

Defendant’s counsel respectfully requests that copies of all pleadings, correspondence, and

other case-related information be served on the following attorneys of record:

Mitchell F. Boomer (State Bar No. 121441)
Scott P. Jang (State Bar No. 260191)

Yuki Cruse (State Bar No. 310073)
JACKSON LEWIS P.C.

50 California Street, 9th Floor

San Francisco, CA 94111

Telephone (415) 394-9400

Facsimile: (415) 394-9401

 

 

 

E-mail: Mitchell. Boomer@jacksonlewis.com

E-mail: Scott.Jang(@jacksonlewis.com

E-mail: Yuki.Cruse@jacksonlewis.com

Dated: January 29, 2021 JACKSON LEWIS P.C.

By: /s/Scott P. Jang
Mitchell F. Boomer
Scott P. Jang
Yuki Cruse
Attorneys for Defendant
APPLE INC.

 

 

NOTICE OF CHANGE IN COUNSEL Case No. 5:19-CV-03034-EJD

 
